EXHIBIT 10.15

 

AMENDMENT NUMBER FIVE

TO

TEXAS REGIONAL BANCSHARES, INC.

AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN

(WITH 401(K) PROVISIONS)

 

Texas Regional Bancshares, Inc., a corporation organized and operating under the
laws of the State of Texas, and registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Company”), together with the
Trustees of the Texas Regional Bancshares, Inc. Amended and Restated Employee
Stock Ownership Plan (with 401(k) Provisions) adopt the following amendments to
the Plan effective as of December 10, 2002.

 

WHEREAS, the Company has established and maintains the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) (the “Plan”); and

 

WHEREAS, the Company and San Juan Bancshares, Inc. entered into an Agreement and
Plan of Reorganization, pursuant to which, effective as of November 18, 2002,
San Juan Bancshares, Inc. and its wholly owned subsidiary San Juan Delaware
Financial Corporation merged with and into Texas Regional Delaware, Inc., and
Texas Country Bank merged with and into Texas State Bank, and, as a part of
those mergers, the Company and its subsidiaries have become the employer of the
employees of the former San Juan Bancshares, Inc. and its subsidiaries; and

 

WHEREAS, it is the desire of the Company and its wholly owned subsidiary, Texas
State Bank, that eligible employees of San Juan Bancshares, Inc., San Juan
Delaware Financial Corporation and Texas Country Bank, as a result of becoming
employees of the Company and Texas State Bank pursuant to the mergers, be
entitled to participate in the Plan; and

 

WHEREAS, the Board of Directors desires to coordinate and consolidate the
employee benefit programs available to all employees of the Company and its
subsidiaries;

 

NOW THEREFORE, IT IS HEREBY AGREED THAT the Plan is hereby amended effective as
of December 10, 2002 as follows:

 

1.             Amendment related to definition of “Service.”  The definition of
“Service” in Section 2.65 of the Plan (as originally stated in the Plan and as
the same may have been previously amended) is hereby deleted and substituted
therefor is the following language:

 

“2.65       “Service” means employment with:

 

(i) the Company,

 

(ii) a Participating Employer,

 

(iii) Mid Valley Bank, as predecessor to the Company’s subsidiary, Texas State
Bank (with respect to those Employee participants that were formerly
participants in the Mid Valley Bank Employees’ Pension Plan),

 

(iv) First National Bank of South Texas (with respect to those Employees who
were employed by First National Bank of South Texas as employees of the Rio
Grande City and Roma branch bank facilities of First National Bank of South
Texas as of the time of acquisition of such branch bank facilities by Texas
State Bank),

 

(v) First State Bank & Trust Co. and The Border Bank (with respect to those
Employees who were employed by First State Bank & Trust Co. or The Border Bank
as employees of such banks as of the time of the merger of such banks with and
into Texas State Bank),

 

(vi) Brownsville National Bank, Texas Bank & Trust and Bank of Texas (with
respect to those Employees who were employed by Brownsville National Bank, Texas
Bank & Trust or Bank of Texas as of the time of the merger of such banks with
and into Texas State Bank),

 

(vii) Harlingen Bancshares, Inc., HN Bancshares of Delaware, Inc. and/or
Harlingen National Bank (with respect to those individuals who are Employees as
of October 1, 1999 and  who were employed by Harlingen Bancshares, Inc., HN
Bancshares of Delaware, Inc. and/or Harlingen National Bank as of August 15th,
1999),

 

 

1

--------------------------------------------------------------------------------


 

(viii) Frost National Bank and Overton Park Bank (with respect to those
individuals who are Employees as of March 12, 2002 and who were employed in
connection with the data processing business of Frost National Bank located at
975 William D. Tate, Grapevine, Texas as of the date of acquisition of that
business by Texas State Bank),

 

(ix) Riverway Holdings, Inc., Riverway Holdings of Delaware, Inc. and/or
Riverway Bank (with respect to those Employees who were employed by Riverway
Holdings, Inc., Riverway Holdings of Delaware, Inc. and/or Riverway Bank as of
the time of merger of Riverway Holdings, Inc. with and into Texas Regional
Delaware, Inc.); and

 

(x) San Juan Bancshares, Inc., San Juan Delaware Financial Corporation and/or
Texas Country Bank (with respect to those Employees who were employed by San
Juan Bancshares, Inc., San Juan Delaware Financial Corporation and/or Texas
Country Bank as of the time of merger of San Juan Bancshares, Inc. with and into
Texas Regional Delaware, Inc.).”

 

2.             Amendment to definition of “Years of Service.”  The last
paragraph in the definition of “Years of Service” in Section 2.76 of the Plan
(as originally stated in the Plan and as the same may have been previously
amended) is hereby deleted and substituted therefor is the following language:

 

“Years of Service with:

 

(a) the Employer,

 

(b) an Affiliated Employer,

 

(c) Mid Valley Bank, as predecessor to the Employer’s subsidiary, Texas State
Bank (with respect to those Employee participants that were formerly
participants in the Mid Valley Bank Employees’ Pension Plan),

 

(d) First National Bank of South Texas (with respect to those Employees who were
employed by First National Bank of South Texas as employees of the Rio Grande
City and Roma branch bank facilities of First National Bank of South Texas as of
the time of acquisition of such branch bank facilities by Texas State Bank),

 

(e) First State Bank & Trust Co. and The Border Bank (with respect to those
Employees who were employed by First State Bank & Trust Co. or The Border Bank
as employees of such banks as of the time of the merger of such banks with and
into Texas State Bank),

 

(f) Brownsville National Bank, Texas Bank & Trust and Bank of Texas (with
respect to those Employees who were employed by Brownsville National Bank, Texas
Bank & Trust or Bank of Texas as of the time of the merger of such banks with
and into Texas State Bank),

 

(g) Harlingen Bancshares, Inc., HN Bancshares of Delaware, Inc. and/or Harlingen
National Bank (with respect to those individuals who are Employees as of October
1, 1999 and who were employed by Harlingen Bancshares, Inc., HN Bancshares of
Delaware, Inc. and/or Harlingen National Bank as of August 15, 1999),

 

(h) Frost National Bank and Overton Park Bank (with respect to those individuals
who are Employees as of March 12, 2002 and who were employed in connection with
the data processing business of Frost National Bank located at 975 William D.
Tate, Grapevine, Texas as of the date of acquisition of that business by Texas
State Bank),

 

(i) Riverway Holdings, Inc., Riverway Holdings of Delaware, Inc. and/or Riverway
Bank (with respect to those Employees who were employed by Riverway Holdings,
Inc., Riverway Holdings of Delaware, Inc. and/or Riverway Bank as of the time of
merger of Riverway Holdings, Inc. with and into Texas Regional Delaware, Inc.),
and/or

 

(j) San Juan Bancshares, Inc., San Juan Delaware Financial Corporation and/or
Texas Country Bank (with respect to those Employees who were employed by San
Juan Bancshares, Inc., San Juan Delaware Financial Corporation and/or Texas
Country Bank as of the time of merger of San Juan Bancshares, Inc. with and into
Texas Regional Delaware, Inc.)

 

will be recognized for purposes of eligibility and vesting.”

 

2

--------------------------------------------------------------------------------


 

3.             Participants.  As a result of the amendments to the Plan pursuant
to sections 1 and 2 of this Amendment, persons who were employees of San Juan
Bancshares, Inc., San Juan Delaware Financial Corporation and/or Texas Country
Bank as of the time of merger of San Juan Bancshares, Inc. with and into Texas
Regional Delaware, Inc. will become Participants (as that term is defined in the
Plan) as soon as feasible on or after the date that such persons become
employees of the Company and/or Texas State Bank as provided in sections 1 and
2, without regard to the requirement of entry on the first of a month or on
January 1st or July 1st subsequent to their initial dates of service, provided
that they are otherwise qualified to be Participants as set forth in the Plan. 
The Plan is hereby further amended to provide that such persons become
Participants as described above, without regard to the requirement of entry on
January 1st or July 1st subsequent to their initial dates of service, provided
that they are otherwise qualified under the Plan.  Notwithstanding the
foregoing, each such employee shall only be credited (pursuant to and in
accordance with the rules set forth in the Plan) with the amount of compensation
paid by the Company and/or Texas State Bank, and shall not be credited with any
part of such employee’s compensation paid by San Juan Bancshares, Inc., San Juan
Delaware Financial Corporation or Texas Country Bank for purposes of determining
allocations of Employer Contributions and Forfeitures and for all other
purposes.

 

4.             Definitions.  Defined terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Plan.

 

IN WITNESS WHEREOF, this Fifth Amendment to the Texas Regional Bancshares, Inc.
Amended and Restated Employee Stock Ownership Plan (with 401(k) Provisions) has
been executed this 10th day of December, 2002 to be effective as of the date set
forth above.

 

 

Texas Regional Bancshares, Inc.

 

 

 

 

 

 

 

 

By:

/s/ G.E. Roney

 

 

 

Glen E. Roney,

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------